Petitions for Writ of Habeas Corpus Dismissed for Want of Jurisdiction,
and Memorandum Opinion filed August 5, 2008







 
Petitions
for Writ of Habeas Corpus Dismissed for Want of Jurisdiction, and Memorandum
Opinion filed August 5, 2008.
 
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00646 -CV
NO. 14-08-00672 -CV
____________
 
IN RE JERRICO PROVOST, Relator
 
 

 
ORIGINAL
PROCEEDINGS
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M   O P I N I O N
Relator
Jerrico Provost, acting pro se, has filed two petitions for a writ of
habeas corpus.  See Tex. Gov=t Code ' 22.221(d) (Vernon 2004); Tex. R.
App. P. 52.  Relator asserts that he was incarcerated for possession of a
controlled substance.  See generally Tex. Health & Safety Code Ann. ' 481.001, et seq. (Vernon
2003).  We dismiss both petitions for want of jurisdiction.




Our
jurisdiction over original habeas corpus petitions is limited to contempt
judgments in which a person=s liberty has been restrained because the person violated an
order issued by a court in a civil case.  See Tex. Gov=t Code Ann. ' 22.221(d).  We do not have original
habeas corpus jurisdiction in criminal matters.  See Dodson v. State,
988 S.W.2d 833, 835 (Tex. App.CSan Antonio 1999, no pet.).
Accordingly,
as we are without jurisdiction to consider relator=s petitions for writ of habeas
corpus, we must dismiss the petitions.
PER
CURIAM
 
Petitions for Writ of Habeas Corpus Dismissed for Want
of Jurisdiction, and Memorandum Opinion filed, August 5, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.